      Case 4:96-cr-00176 Document 172 Filed on 07/02/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 02, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 §
                                                 §
VS.                                              §   CRIMINAL NO. H-96-176
                                                 §
ARISTEDE MICHAEL JOHNSON                         §
                                                 §
                                                 §

           ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

       Aristede Michael Johnson, a federal prison inmate, asks the court to grant his motion for

compassionate release and reduce his sentence to time served. (Docket Entry Nos. 167, 169).

He moved under 18 U.S.C. § 3582(c)(1)(A), relying on the threat of infection from the COVID-

19 virus and his susceptibility to severe symptoms because of his underlying medical conditions.

He also argues that his consecutive 924(c) sentences, which would have been imposed to run

concurrently today under the First Step Act, are extraordinary and compelling circumstances

warranting relief. The government opposed the motion, and the court appointed the Federal

Public Defender to represent Johnson in the matter. (Docket Entry Nos. 168, 170). Defense

counsel replied to the government’s opposition. (Docket Entry No. 171).

       The court has carefully considered the briefs, the record, and the applicable law. Almost

all jails and detention facilities have had outbreaks of COVID-19 that are extraordinarily difficult

to contain with available resources, manpower, and space, despite strenuous efforts. The facility

where Johnson is housed has experienced a particularly severe outbreak, and Johnson has a

history of tuberculosis, increasing his risk of severe complications. He has served almost all of
      Case 4:96-cr-00176 Document 172 Filed on 07/02/20 in TXSD Page 2 of 6



his long sentence.     After careful consideration, the court grants Johnson’s request for

compassionate release. The reasons for this result are explained below.

I.     Background

       Johnson robbed the Communicators Federal Credit Union twice—once in July 1996 and

again in August 1996. Johnson, along with his accomplices, was charged with conspiracy to

commit armed robbery, two counts of armed robbery, and two counts of using a firearm in

relation to the armed robberies. (Docket Entry No. 13). Johnson went to trial, and a jury

convicted him on all counts.

       The court sentenced Johnson to a total of 370 months. The conspiracy and armed

robbery counts accounted for 60 and 70 months, to run concurrently for a total of 70 months.

But the two convictions for using a firearm resulted in 60 and 240-month sentences, to run

consecutively for a total of 300 months. (Docket Entry No. 95). He has served more than 90

percent of his sentence—all but two years. He asks the court to reduce his sentence to time

served, based on compassionate release in the face of the COVID-19 pandemic, and because the

sentences imposed for his two firearm convictions would not have run consecutively if they had

been imposed today. The government opposes, arguing that Johnson is unable to satisfy the

criteria for the relief he seeks. Johnson is currently incarcerated at FMC Fort Worth.

II.    Exhaustion

       Before filing a compassionate release motion in federal court, a defendant must first

exhaust administrative procedures. Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term

of imprisonment on finding “extraordinary and compelling reasons,” consistent with Guideline

policy statements. Under the statute, as amended by the First Step Act, the court may act “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the


                                                2
       Case 4:96-cr-00176 Document 172 Filed on 07/02/20 in TXSD Page 3 of 6



defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

        According to defense counsel, Johnson submitted a written request for compassionate

release on April 30, 2020, to the FMC Fort Worth warden, who responded advising Johnson to

consult a BOP Policy Statement. (Docket Entry No. 169 at 6). Thirty days have passed since

Johnson submitted his request to the Warden, and the government does not dispute that Johnson

has met the exhaustion requirement.

        Johnson has also showed extraordinary and compelling reasons justifying compassionate

release and reducing his sentence to time served. The merits analysis is set out below.

III.    The Merits

        Section 3582(c)(1)(A)(ii) requires any sentence reduction to be “consistent with

applicable   policy   statements   issued   by   the   Sentencing    Commission.”     18    U.S.C.

§ 3582(c)(1)(A)(ii). The policy statement allows a reduction for “extraordinary and compelling

reasons,” only if the reasons are “consistent with this policy statement.” U.S. SENTENCING

GUIDELINES MANUAL § 1B1.13(1)(A), (3) (U.S. SENTENCING COMM’N 2018). Application Note

1 explains that “extraordinary and compelling reasons exist under any of the circumstances set

forth below.” Id. § 1B1.13 cmt. n.1. These circumstances are: (a) suffering from a terminal

illness or other medical condition “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover”; (b) being at least 65 years old and “experiencing a serious deterioration

in physical or mental health because of the aging process” and having “served at least 10 years or


                                                 3
     Case 4:96-cr-00176 Document 172 Filed on 07/02/20 in TXSD Page 4 of 6



75 percent of his or her term of imprisonment, whichever is less”; (c) the “death or incapacitation

of the caregiver of the defendant’s minor child or minor children” or the “incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only available

caregiver for the spouse or registered partner”; or (d) “[a]s determined by the Director of the

Bureau of Prisons, . . . an extraordinary and compelling reason other than, or in combination

with, the [above] reasons.” Id. § 1B1.13 cmt. n.1.

       Courts differ on whether Application Note 1 remains binding after Congress passed the

First Step Act. Compare United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019)

(“U.S.S.G. § 1B1.13 cmt. n.1(D) no longer describes an appropriate use of sentence-modification

provisions and is thus not part of the applicable policy statement binding the Court.”), with

United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020) (the

district court did not err by considering § 1B1.13 commentary when determining whether an

“extraordinary and compelling reason” existed that warranted a sentence reduction).

       Johnson states that his underlying preexisting conditions increase the risk of severe

symptoms if he is infected with COVID-19. Johnson is in his fifties, only slightly below the

more vulnerable ages, and he has a history of latent tuberculosis, which increases his risk of

severe complications. See Doe v. Barr, No. 20-cv-02141-LB, 2020 WL 1820667, at *5 (N.D.

Cal. Apr. 12, 2020) (citing a study stating that “individuals with latent or active [tuberculosis]

may be more susceptible to SARS-CoV-2 infection,” and “COVID-19 disease progression may

be more rapid and severe” in those with latent or active tuberculosis); United States v. Atwi, No.

18-20607, 2020 WL 1910152, at *5 (E.D. Mich. Apr. 20, 2020) (citing Doe, 2020 WL 1820667

at *5). Johnson also cites the high number of positive inmate cases at the FMC Fort Worth. On

June 9, 2020, 40 inmates and five staff were positive for COVID-19; 580 inmates have tested


                                                4
     Case 4:96-cr-00176 Document 172 Filed on 07/02/20 in TXSD Page 5 of 6



positive and recovered; and ten inmates have died. (Docket Entry No. 169-4 at 1). The BOP

website states that as of July 2, 2020, at the FMC Fort Worth, there are 25 inmates and 2 staff

testing positive; 11 inmates have died; and 576 inmates and 6 staff have recovered. COVID-19

Coronavirus, FEDERAL BUREAU       OF   PRISONS, http://bop.gov/coronavirus (last visited July 2,

2020). Johnson argues that his completion of most of his sentence, his health-risk factors, his

work towards completing educational degrees while incarcerated, and his plan to live with his

brother and work at an auto shop, all support a sentence reduction.

       Johnson’s reasons show the “extraordinary and compelling reasons” necessary for a

sentencing reduction under § 3582(c)(1)(A). The high number of cases at the FMC makes it

more likely that the longer he remains there, the higher the risk of infection. While his medical

condition is not presently terminal, he does suffer from a serious physical or other medical

condition—latent tuberculosis—that “substantially diminishes” his ability “to provide self-

care”—remaining free of the most severe COVID-19 symptoms—“within the environment of a

correctional facility.” U.S.S.G § 1B1.13 cmt. n.1(A). If he were to contract COVID-19, his

underlying condition and age mean that he would be at high risk of severe symptoms, from

which he would not be expected to recover fully. Id. § 1B1.13 cmt. n.1(A). These facts provide

“extraordinary and compelling reasons” for compassionate release to home confinement.

       The court recognizes, and credits, BOP’s implementation of a number of steps to mitigate

the risks of COVID-19 transmission in the BOP institutions. These steps include providing

inmates with masks, hand sanitizer, and hand soap, and isolating inmates located in the pods that

have the most positive cases. But as Johnson points out, the BOP’s efforts to manage the

outbreak at FMC Fort Worth have proven insufficient. 11 inmates have already died from

COVID-19.


                                                5
      Case 4:96-cr-00176 Document 172 Filed on 07/02/20 in TXSD Page 6 of 6



       The grave risks of the COVID-19 virus are heightened for Johnson by the enhanced risks

presented when individuals are required to live together in close quarters and by his own

comorbidity factors.   Johnson has shown extraordinary and compelling reasons that justify

compassionate release and reducing his sentence to time served.

       The § 3553(a) factors support this result. See 18 U.S.C. § 3582(c)(1)(A). Johnson has

served almost all of a long sentence that reflects the serious nature of his crimes of conviction.

At his age, he no longer presents a threat to the community. And, had Johnson been sentenced

today, under the First Step Act, his § 924(c) convictions would not have resulted in consecutive

sentences. Johnson would have already served his full sentence. Reducing Johnson’s sentence

to time served is consistent with the goal of avoiding sentencing disparities between co-

defendants.

       The court finds that Johnson exhausted his administrative remedies and that he has shown

extraordinary and compelling reasons to reduce his custodial sentence to time served. The

period of supervised release will begin upon Johnson’s release from imprisonment and will

include the conditions of supervision imposed at the time of sentencing. Johnson must contact

the United States Probation Office within 72 hours of release.

IV.    Conclusion

       The court grants Johnson’s request for compassionate release.

               SIGNED on July 2, 2020, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                6
